PER CURIAM:
Michael Gallman appeals the district court’s order denying his motion for an evidentiary hearing to establish his substantial assistance to the Government. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Gallman, No. 8:00-cr-00191-HMH-2 (D.S.C. Nov. 18, 2008). We also deny Gallman’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.